Citation Nr: 0516216	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO).


FINDING OF FACT

1.  The veteran's left knee disorder preexisted active 
military service.

2.  The veteran's service medical records show that his left 
knee was evaluated as clinically normal on service 
separation.

3.  The veteran has a current diagnosis of degenerative joint 
disease of both knees, left worse than right.

5.  There is no competent medical evidence of record that 
shows the veteran's preexisting left knee disorder underwent 
an increase in disability during active military service.


CONCLUSION OF LAW

A preexisting left knee disorder was not aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in October 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the veteran 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the National Personnel Records 
Center (NPRC) noted that the veteran's records were 
"fire-related," and therefore, the original service medical 
records were moldy and brittle and could not be sent.  
However, copies of the service medical records were sent to 
VA, and associated with the veteran's claims file.  
Additionally, the veteran's VA treatment records have been 
associated with the claims file.  The 


veteran's private medical records have been obtained.  There 
is no indication that other Federal department or agency 
records exist that should be requested.  The veteran was not 
accorded a VA examination because one was not needed in this 
case as the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet.App. April 14, 2005).

The veteran claims that his preexisting knee condition was 
aggravated by his time in service.  Specifically, he claims 
that his left knee, noted as unstable upon entry into active 
military service, was more severely injured when he fell out 
of a truck in March or April 1953.  He asserts that this fall 
aggravated the preservice injury, and contributed to his 
current diagnosis of degenerative joint disease in both 
knees, left worse than right.

An October 1951 preinduction examination noted a left knee 
disorder, to include instability.  On the accompanying self-
questionnaire, the veteran noted a personal history of leg 
cramps; bone, joint, or other deformity; lameness; trick or 
locked 


knee; and foot trouble.  An examination upon separation from 
active military service noted normal clinical findings with 
regard to the left knee.  

Treatment records from 1998 to 2004, indicate steady 
treatment for a left knee disorder.  In May 1998, a private 
medical record revealed that the veteran reported complaints 
of left knee pain that had been "going on for quite some 
time."  He stated that when he stood it felt like "bone on 
bone," and forced him to shift his weight to his other leg.  
The veteran reported multiple treatments by a chiropractor.  
In 1996, the veteran reported he had severe pain, and used an 
elastic wrap.  Crepitus and a slight varus deformity in the 
left knee, but no increase in warmth, were noted.  
Accompanying x-rays showed tricompartmental degenerative 
arthritis of the left knee.  

A November 2001 clinical entry from R.E. Van Denmark, Jr. 
M.D., reported that the veteran reported a painful left knee, 
and noted that he "injured himself when he was a child."  
X-rays showed medial gonarthrosis of the left knee.  
Thereafter, a December 2001 private treatment from Dr. Van 
Denmark provided a diagnosis of degenerative joint disorder 
of the left knee.  In April 2002, Dr. Van Denmark noted that 
the veteran rated his pain as 3/10.  Physical examination 
revealed a normal gait, with a minimally tender left knee, 
and intact strength, tone, and sensation.  The diagnosis was 
degenerative joint disorder left knee, with improved 
symptomatology.  In January 2003, Dr. Van Denmark reported 
the veteran complained of painful bilateral knees, left worse 
than right.  He rated his knee pain as a 5/10.  X-rays showed 
that the veteran's bilateral knee gonarthrosis had worsened 
since the last visit.  

A September 2003 VA x-ray report showed degenerative changes 
of both knees, left more than the right.  

In February 2004, Dr. Van Denmark noted that a left knee 
replacement was discussed and scheduled.  At that time, the 
diagnosis was degenerative joint disease of both knees, left 
worse than right.

Several lay statements from the veteran's friends, family, 
and members of his military unit stated that he had injured 
his left knee falling out of a tree at age 12, and that the 
knee continued to bother him during his time in service.

At the veteran's March 2004 RO hearing, he testified that he 
did not seek medical treatment for his left knee disorder 
while in service or after separation from service, until he 
began to see his private physician "later in life."  The 
veteran stated that at the time of the alleged injury, he was 
driving military trucks, and felt that if he had sought 
medical assistance at the time, he might have been reassigned 
to a different line of work, or medically discharged from the 
military, both of which he wanted to avoid.  He also noted 
that prior to the inservice injury, he had instability of his 
left knee, but after the injury, he also had a lot of pain 
and swelling.  After service, he dealt with his left knee 
condition by limping, but never saw a doctor until recently.

Thereafter, in correspondence to VA in April 2004, Dr. Van 
Denmark reported that the veteran injured his left knee while 
in service in 1953.  He further stated that the veteran 
twisted his knee at that time, and has had problems with his 
knee for the last 50 years.  Dr. Van Denmark stated that it 
was his medical opinion that "his injury in August 1953 
while in the service was a major contributing factor to his 
knee arthritis and subsequent knee replacement."

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The United States Code holds that a veteran is presumed to be 
in sound condition, except for defects, infirmities or 
disorders noted when examined, accepted, and enrolled for 
service, or where clear and unmistakable evidence establishes 
that an 


injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  The 
burden is on VA to rebut the presumption of sound condition 
upon induction by clear and unmistakable evidence showing 
that the disorder existed prior to service and was not 
aggravated in service.  In this case, the presumption of 
sound condition upon induction is rebutted as a left knee 
disorder is noted on the veteran's entrance examination, and 
therefore preexisted his military service.  

A preexisting disorder will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  

The objective medical evidence shows that the veteran's 
preexisting left knee disorder was not aggravated by active 
service.  The veteran's left knee disorder was noted on his 
pre-induction examination.  There is also no objective 
medical evidence that the veteran was treated for his left 
knee disorder at any time in service, or, for that matter, at 
any point after service until 1998.  Finally, the veteran's 
service separation examination found his left knee normal on 
clinical examination.  

The opinion of Dr. Van Denmark in April 2004, that the 
veteran's inservice left knee injury was a "major 
contributing factor" to the veteran's current left knee 
arthritis and need for a left knee replacement, cannot be 
considered competent medical evidence to the matter at hand.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) ("in order for any 
testimony to be probative of any fact, the witness must be 
competent to testify 


as to the facts under consideration").  As there is no 
objective medical evidence that recorded the extent of the 
veteran's alleged inservice injury, the Board must conclude 
that this physician's medical opinion, relating the veteran's 
current left knee disability to the alleged inservice injury, 
was based on the veteran's reported history.  Additionally, 
although Dr. Van Denmark reported that the veteran had 
problems with his knee for the last 50 years, the first 
evidence of record of any treatment for a left knee disorder 
subsequent to service discharge was not until 1998, and the 
first treatment records from Dr. Van Denmark were not until 
2001.  Therefore, aside from the diagnosis of the veteran's 
current left knee disorder, Dr. Van Denmark's opinion is not 
probative for the purposes of the issue on appeal.

Due consideration has been given to the veteran's testimony 
and statements adduced here.  The veteran's lay testimony is 
competent to establish the occurrence of an injury.  
Accordingly, the veteran is competent to state that he fell 
out of a truck in service and injured his left knee.  He is 
not competent however, to establish the extent of that injury 
to his left knee, or whether such injury aggravated his 
preexisting left knee disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The evidence of record clearly shows that the veteran's left 
knee disorder preexisted his service entrance.  Although the 
veteran has testified that he re-injured his left knee in 
1953, his service separation examination finds no residuals 
of that injury, as his left knee was found to be normal.  The 
first medical evidence of treatment of the left knee 
subsequent to service discharge was not until 1998, 
approximately 45 years following separation from service.  In 
this case, there is no medical evidence of record that the 
veteran's preexisting left knee disorder underwent an 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Accordingly, 
service connection for aggravation of a preexisting left knee 
disorder is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


